Hill, O. J.
The constitutional questions raised by the record in this case having been certified to the Supreme Court for instruction, and that court having decided all the questions adversely to the contentions of the plaintiff in error, and the law questions made in the case, other than the constitutional questions decided by the Supreme Court, having been decided by this court in the cases of Callaway v. Mims, 5 Ga. App. 9, and Athens v. Atlanta, 6 Ga. App. 244, against the contentions of the plaintiff in error, the judgment of the court below is Affirmed.